Filed 11/27/13 In re Marcus B. CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re MARCUS B., a Person Coming
Under the Juvenile Court Law.
                                                                 D063319
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J227648)

         v.

MARCUS B.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Richard R.

Monroy, Judge. Affirmed.



         Anna M. Jauregui-Law, by appointment of the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.
       A petition was filed alleging that Marcus B. fell within the meaning of Welfare

and Institutions Code section 602 because he violated Penal Code1 section 273.5,

subdivision (a), felony infliction of corporal injury on the mother of his child (count 1);

section 422, felony threats (count 2); and sections 236 and 237, subdivision (a), felony

false imprisonment (count 3).

       On Marcus's motion, the court dismissed count 2. The court sustained the petition,

reducing count 3 to a misdemeanor. However, the court declined to reduce count 1 to a

misdemeanor.

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible, but not

arguable issues. We offered Marcus the opportunity to file his own brief on appeal but he

has not responded.

                                FACTUAL BACKGROUND

       A. People's Case

       The victim testified that she had been in a romantic relationship with Marcus and

had a one-year-old daughter with him. On the evening of November 13, 2012, they broke

up. The following day, Marcus was at her home. Marcus saw some messages on her

phone sent by another male. He became angry and started yelling at the victim. Marcus

pushed her, causing her to fall backwards, and the back of her head hit the light switch on

the wall. She tried to get her phone back, but Marcus would not give it to her. She then



1      All further statutory references are to the Penal Code.
                                              2
tried to open a window to call for help. Marcus closed the windows and pushed her

away. She testified that at some point she ended up on the floor, and Marcus kicked her

legs twice.

       She also testified that Marcus threatened to kill her, but she did not take him

seriously and was not scared. She locked herself in the bathroom, crying. Marcus then

returned her phone to her and she called the police. She suffered a bump on the back of

her head, some scratches on her neck and a scratch on her leg.

       Escondido Police Officer Marco Fuentes testified that he responded to a report of

a domestic violence incident and observed that the victim was upset and had a scratch on

her neck and a bump on the back of her head.

       B. Defense Case

       Marcus testified that he got in an argument with the victim over Facebook

postings of a sexual nature. The argument escalated, she pushed him, and he pushed her

back. He closed the windows when she tried to call for help because her family had

already gotten noise complaints from neighbors, and he did not want them to get evicted

from their apartment.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief indicating she is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal. 3d 436. Pursuant to Anders, supra, 386 U.S.
738, the brief identifies the following possible, but not arguable issues:



                                              3
         1. Whether the evidence is sufficient to support the findings on count 1 and count

3; and

         2. Did the court abuse its discretion in deciding not to reduce count 1 to a

misdemeanor.

         We have reviewed the entire record in accordance with Wende, supra, 25
Cal. 3d 436 and Anders, supra, 386 U.S. 738, and have not found any reasonably arguable

appellate issues. Competent counsel has represented Marcus on appeal.

                                        DISPOSITION

         The judgment is affirmed.


                                                                        NARES, Acting P. J.

WE CONCUR:


O'ROURKE, J.


IRION, J.




                                               4